FILED
                            NOT FOR PUBLICATION                             MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NUMA BARNES,                                     No. 13-17510

               Plaintiff - Appellant,            D.C. No. 3:13-cv-03227-SC

 v.
                                                 MEMORANDUM*
HOMEWARD RESIDENTIAL, INC.; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                      Samuel Conti, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Numa Barnes appeals from the district court’s judgment dismissing her

action alleging raising federal and state law foreclosure-related claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under Federal Rule of Civil Procedure 12(b)(6) on the basis of res

judicata. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We vacate

and remand.

      In dismissing this action on the basis of res judicata, the district court

applied the standard used to analyze the preclusive effect of prior federal court

judgments. However, “[u]nder 28 U.S.C. § 1738, federal courts are required to

give state court judgments the preclusive effects they would be given by another

court of that state.” Brodheim v. Cry, 584 F.3d 1262, 1268 (9th Cir. 2009). Unlike

the federal courts, “which apply a ‘transactional nucleus of facts’ test, ‘California

courts employ the primary rights theory to determine what constitutes the same

cause of action for claim preclusion purposes.’” Id. (citation omitted).

Accordingly, we vacate the district court’s judgment and remand for the district

court to determine in the first instance the preclusive effect to be given Barnes’s

prior California state court action under the correct standard.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                           2                                       13-17510